Memorandum

Per Curiam.

Judgment unanimously reversed upon the law, and new trial granted, with costs to the defendant to abide the event.
*958It was error to receive in evidence in its entirety the demand for admission of facts and also the written statements of the physician and dentist. The exhibits were offered under section 322 of the Civil Practice Act as an admission of facts binding upon the defendant. The demand to admit calls for the admission of facts of a controversial nature concerning the examination and treatment of plaintiff by his own physician and dentist and the reasonable value of their services, as to the truth of which defendant had neither knowledge nor reasonable means of acquiring knowledge. Such a demand is not within the contemplation of the statute.
Concur: MacCbate, McCooet and Steinbrink, JJ.